DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“energy storage device” in claim 20.
“a wireless communication interface” in claim 21.
“evaluation unit” in claim 22 and 27.
“energy storage device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 18, 21-25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (JP 2015222138), hereinafter referred to as Uchida.

Re claim 14, Uchida teaches a household appliance, comprising:
at least one movable door (101); and
at least one sensor (10) for detecting a door movement of said at least one door, said at least one sensor including at least one inertial sensor (e.g. specification, “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”) integrated into said at least one door (e.g. Fig 5).

Re claim 15, Uchida teaches the household appliance according to claim 14, wherein said at least one inertial sensor detects a door opening angle (e.g. specification “the door opening / closing angle detection sensor 10”) of said at least one door as said door movement.

Re claim 18, Uchida teaches the household appliance according to claim 14, wherein said at least one inertial sensor is an acceleration sensor (e.g. specification “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”).

Re claim 21, Uchida teaches the household appliance according to claim 14, which further comprises a wireless communication interface (8), said at least one inertial sensor being connected to said wireless communication interface (e.g. specification, “the shooting signal transmission device 5 may be built in the image server 2 and separately connected to the door opening / closing detection sensor 10 and the refrigerator compartment lighting 103 via a communication line”).

Re claim 22, Uchida teaches the household appliance according to claim 14, which further comprises an evaluation unit (5) connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor (e.g. in order to detect the “angle”).

Re claim 23, Uchida teaches the household appliance according to claim 22, wherein said at least one inertial sensor detects a door opening angle of said at least one door as said door movement, and said evaluation unit is configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing” … OR … “to turn on the refrigerator compartment illumination 103 when the open state of the refrigerator compartment door 101 is detected, and to turn off the refrigerator compartment illumination 103 when the closed state is detected”).

Re claim 24, Uchida teaches the household appliance according to claim 23, wherein said at least one action includes a light control (103; see above) of the household appliance.

Re claim 25, Uchida teaches the household appliance according to claim 15, wherein:
the household appliance is a refrigeration appliance having a refrigerator (1000) with a refrigerating zone (100);
at least one camera (3) is configured to record images of said refrigerating zone; and
said at least one camera is configured to be activated for recording one or more images upon reaching said door opening angle determined by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”).

Re claim 27, Uchida teaches the household appliance according to claim 25, which further comprises:
an evaluation unit (5) connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor;
said evaluation unit being configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”);
said at least one action including a light control (103) of the household appliance; and
said light control providing a brief increase in an illumination intensity as a function of said door opening angle at an activation time of said at least one camera (e.g. specification, “when the door open / close detection sensor 9 detects that the refrigerator compartment door 101 is closed, the refrigerator compartment illumination 103 is turned off after taking a picture with the camera 3. In embodiment 3, the door 3 is photographed by the camera 3 while the door of the refrigerator compartment 101 is at a specific angle by the door opening / closing angle detection sensor 10. In general, since the refrigerator compartment illumination 103 is lit when the refrigerator compartment door 101 is in the open state, in the configuration of FIG. It is possible to shoot in a situation where sufficient illuminance is secured without control”; the examiner notes that as per discussed therein the light is turn on and off after the imaged is taken).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida. 

Re claims 16-17, 19, Uchida teaches the household appliance according to claim 14. Uchida does not explicitly teach the limitation of wherein said at least one inertial sensor is a rotational speed sensor, wherein said rotational speed sensor is a vibrating structure gyroscope, wherein said at least one inertial sensor is a MEMS sensor. 
However, the examiner takes Official Notice that the use of a rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an inertial sensor are well known in the art. Therefore, at the time the invention was filled it would have been within the skill of the art to use a rotational speed sensor, vibrating structure gyroscope or MEMS sensor as the inertial sensor of Uchida since Uchida requires the use of an inertial sensor, and it is well known in the art to use rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an effective inertial sensor. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kim et al. (US 20060196198), hereinafter referred to as Kim. 

Re claim 20, Uchida teaches the household appliance according to claim 14. Uchida does not explicitly teach the limitation of which further comprises an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device. 
However, Kim teaches a refrigerator comprising an energy storage device (33) configured to be charged at least when said at least one door (6) is closed (e.g. ¶ 47, “The charging terminal 31 is connected to the batter 33 via a wire connection, and the charging terminal 31 comes into contact with the power terminal 32 formed on the main body 2 when the second door 6 is closed”), at least one sensor (14) being connected to said energy storage device (e.g. ¶ 68, “The door sensing unit 82 may include the door sensor 14 and the battery 33”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device, as taught by Kim, in order to provide energy for the refrigerator components.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Ryu et al. (US 20140293060), hereinafter referred to as Werner. 

Re claim 26, Uchida teaches the household appliance according to claim 25. Uchida does not explicitly teach the limitation of wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor. 
However, Werner teaches a refrigerator comprising a plurality of cameras (40 and 60) each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor (e.g. ¶ 44, “The door rotation direction sensor 160 may allow the first camera 40 and the second camera 60 to take pictures at the door rotation angles of, for example, 90 degrees, 65 degrees, and 40 degrees in sequence when the right door 30 and/or the left door 50 is rotated to close the first storage compartment 20”; the examiner notes that the signal is independently send to each camera). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor, as taught by Werner, in order to make it easier to capture images of an interior chamber of a household appliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Werner et al. (US 20180259247) teaches a plurality of cameras used independently according to angle of the door 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/8/2022